12/08/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 19-0273


                                        DA 19-0273
                                                                        RLE
STATE OF MONTANA,                                                      DEC 0 8 2020
                                                                    Bowen Greenwood
              Plaintiff and Appellee,                             Clerk of Supreme Court
                                                                     State of Montana

       v.                                                           ORDER

RANDY S. LAEDEKE,

              Defendant and Appellant.



       Self-represented Appellant Randy S. Laedeke has filed a Petition for Rehearing,
citing to M. R. App. P. 20(1)(a)(i)-(iii). The State of Montana has filed a response in
opposition.
       This Court will consider petitions for rehearing upon demonstration of at least one
of the following criteria: "What it overlooked some fact material to the decision;" "[ghat
it overlooked some question presented by counsel that would have proven decisive to the
case:" or "What its decision conflicts with a statute or controlling decision not addressed
by the supreme court." M.R. App. P. 20(1)(a)(i)-(iii).
       Laedeke asserts that this Court made mistakes of law and fact when rendering the
decision in his appeal. He maintains that this Court did not address the key issue about the
bills of sale and how the District Court abused its discretion because the court did not
consider them valid for transferring ownership offive head of horses to Laedeke's brother.
       The State responds that Laedeke is requesting that this Court reconsider the same
argument—the bills of sale he submitted to the District Court during the revocation
process—that he presented on appeal. The State maintains that the bills ofsale was not the
key issue, and it is not material to this Court's decision because sufficient independent
grounds existed for revocation of Laedeke's sentence. The State concludes that Laedeke
cannot meet any ofthe threshold requirements in M.R. App. P. 20(1).
       We agree with the State. This Court has not overlooked some fact material to the
decision or overlooked a decisive question presented by Laedeke. We addressed his
arguments, pointing out that Laedeke failed to comply with the District Court's Orders
even after the court gave him more time to comply. We stated: "In February 2019, the
court continued the dispositional hearing on the State's motion to give Laedeke an
additional thirty days to comply and prove compliance by producing notarized bills of
sale." State v. Laedeke, No. DA 19-0273, 2020 MT 275N, ¶ 4, 2020 Mont. LEXIS 2467
(Oct. 27, 2020). This Court was clear:
       However, regardless of any conflicting evidence, Laedeke has not
       demonstrated that the District Court's initial finding of non-compliance on
       the December 2018 evidentiary hearing record was clearly erroneous. Our
       review of the record indicates that it was not. Thus, the court's December
       2018 finding was a sufficient basis alone upon which to revoke his suspended
       sentence, regardless of what did or did not happen thereafter.

Laedeke, ¶ 8. Upon review, Laedeke has not demonstrated any of the criteria to warrant
rehearing. M. R. App. P. 20(1)(a). Accordingly,
       IT IS ORDERED that Laedeke's Petition for Rehearing is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Randy S. Laedeke perkfla_11
                         .y.
       DATED this          day ofDecember, 2020.




                                                                Justices



                                            2